Citation Nr: 1330475	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to assignment of a higher disability rating for left ureteropelvic junction obstruction, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 1998 Board decision granted service connection for left kidney disability, and the RO effectuated the Board's decision in a June 1998 rating decision, assigning a 20 percent disability rating for left ureteropelvic junction obstruction disability, effective March 27, 1992.  By rating decision in July 1998, the RO denied entitlement to TDIU.  The Veteran has completed appeals from the June 1998 and July 1998 rating decisions.  In November 1999, the Veteran testified at a Board videoconference hearing.

The Board subsequently denied the Veteran's appeal as to both issues by decision dated April 5, 2000.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated February 27, 2001, the Court granted a motion by VA to remand the case and to stay further proceedings.  The Court vacated the Board's April 5, 2000 decision and remanded the case to the Board for further action.  In September 2001, the Board remanded the case for compliance with the Veterans' Claims Assistance Act (VCAA) and for additional development of the evidence.

Subsequently, in a decision dated August 7, 2003, the Board again denied the Veteran's appeal as to both issues.  The Veteran then appealed the Board's decision to the Court.  In an Order dated February 17, 2005, the Court vacated the Board's August 7, 2003 decision and remanded the case to the Board for further action.

In September 2005, the Board denied the Veteran's appeal for an increased rating for left ureteropelvic junction obstruction, and remanded the issue of entitlement to a TDIU for additional action to accomplish compliance with the VCAA.  The Veteran appealed the Board's decision to the Court once again.  In a May 2007 Order, the Court vacated the Board's September 2005 denial of an increased rating for left ureteropelvic junction obstruction and remanded this matter to the Board for compliance with the instructions included in an April 2007 Joint Motion for Remand (JMR).

In September 2007, the Board once again remanded the case for development necessary to comply with the April 2007 JMR.  Unfortunately, the Board was compelled to remand the case again in March 2010, as the necessary development directed in the September 2007 Board remand had not been adequately completed.  In August 2011, the Board was yet again compelled to remand the case to complete the necessary development directed in the September 2007 and March 2010 Board remands.  Most recently, in April 2013, the Board obtained a VHA (Veterans Health Administration) opinion addressing medical questions critical to this appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected left ureteropelvic junction obstruction has been manifested by no greater than mild hydronephrosis and allegations of frequent episodes of colicky pain without any objective evidence of recurrent infection, recurrent kidney stones, frequent invasive medical procedures, the need for catheterization, nor any impairment of renal function throughout the period on appeal.

2.  The Veteran's only service-connected disabilities are left ureteropelvic junction obstruction, rated 20 percent disabling effective from March 27, 1992; and a scar above the right eyebrow rated 0 percent disabling effective from March 27, 1992.

3.  The Veteran's service-connected disabilities do not prevent (and have not prevented) him from securing and following substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected left ureteropelvic junction obstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.115a  and § 4.115(b) and Codes 7509, 7511 (2013).

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice pertinent to establishing entitlement to an increased disability rating and entitlement to a TDIU by a letter dated in March 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In the same March 2008 letter, among others, the RO provided notice concerning the assignment of disability ratings and the effective dates, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2008 letter was sent prior to the most recent RO-level readjudication of the case, as evidenced by the April 2012 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained available medical treatment records, afforded the Veteran multiple physical examinations (with examination reports of record) including in May 1993, July 1997, November 2002, July 2009 (with addenda in September 2009, June 2010, and July 2010), and December 2011, obtained an additional VHA medical advisory opinion addressing this claim in April 2013, and afforded the Veteran the opportunity to give testimony before the Board in November 1999.

The Board finds that the most recent VHA medical expert opinion obtained by the Board in April 2013 now properly addresses the critical questions at issue; the April 2013 VHA medical expert opinion presents sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that it presents adequate and probative evidence in this case.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board finds that the actions directed by the Board's prior remands as well as the directives of the Court and JMR have been adequately completed in this case.  In particular, the Board again notes that newly developed evidence including the April 2013 VHA medical expert opinion presents the sought probative evidence addressing the pertinent medical questions identified in the February 2005 Court Order, April 2007 JMR / May 2007 Court Order, and the Board's subsequent remands seeking to develop fully adequate medical evidence.  The medical opinion of record now adequately address all of the essential questions raised by the issue on appeal, in accordance with the prior Board remands and the JMR. The Board finds that the actions directed by the prior remands and the JMR have been completed in substantial compliance with the terms and purposes of those directives.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Increased Rating for Left Ureteropelvic Junction Obstruction

The Board has reviewed all the evidence in the Veteran's claims-file and Virtual VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims-file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Since the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his left ureteropelvic junction obstruction is to be considered during the entire period from the initial assignment of the rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

By way of a June 1998 rating decision, the RO granted the Veteran service connection for his left ureteropelvic junction obstruction and assigned a 20 percent disability rating, effective March 27, 1992.

The record contains extensive private and VA medical evidence.  July 1991 medical records from St. Vincent's Hospital reveal that the Veteran complained of a 10-year history of intermittent left flank pain associated with increased fluid intake.  He had an IVP consistent with UPJ obstruction.  The Veteran underwent a left pyeloplasty in June 1991 without incident and postoperatively the Veteran did well.

A November 1992 letter from Dr. Navarre stated that in August 1992, the Veteran underwent an IVP which resulted in normal findings, with chronic changes on the left side.  He also had a cystoscopy and retrograde pyelogram which showed normal ureter and ureteral pelvic junction which were chronic in nature.  A subsequent lasix renogram also showed normal results.  The physician noted that the Veteran would continue to have chronic changes on his radiographic studies, which is part of the natural history of his disease, and that the Veteran was stable from a genitourinary standpoint.

In May of 1993, the Veteran underwent VA examination.  The Veteran reported recurrent left upper quadrant swelling and pain with intermittent nausea since the early 1980s.  The Veteran reported monthly episodes of colic pain, especially after drinking large amounts of fluid.  Laboratory data showed a creatinin of 1.0, a BUN of 13 and electrolytes that were normal.  Urinalysis showed 0 trace protein.  No cast or blood crystals were found.  The physician's diagnosis was left ureteropelvic junction partial obstruction, status post pyeloplasty with a good surgical result.  The physician noted, however, that the Veteran continued to have recurrent pain on the left side.

Medical records show that the Veteran was treated at St. Vincent's Medical Center in 1994 and 1995.  In June 1994, the Veteran was diagnosed with hydronephrosis of the left kidney.  In August 1994, the Veteran was treated for a left kidney stone.  In November 1994, the Veteran underwent a cystourethroscopy and left retrograde pyelogram.  The postoperative diagnosis was left hydronephrosis, possible left ureteral calculus.  In April 1995, the Veteran was treated in the emergency room for a urinary tract infection.  The physician's diagnosis also included status post left ureteral stent placement and lithotripsy.

The Veteran underwent a VA examination in July 1997.  The Veteran reported continuing flank pain on the left side.  Objective examination revealed a mildly dysfunctional left kidney and a renal panel revealed completely normal results with a BUN in the normal range.  The Veteran underwent an additional VA examination in November 2002.  The physician reviewed the Veteran's extensive medical records which showed multiple imaging studies done in 1994 and 1995 and the lithotripsy in March 1995 for an obstructing stone.  The physician also noted that in May 2001, a CAT scan revealed left hydronephrosis and some calcification along the anterior margin of the renal pelvis.

The Veteran reported having one or two urinary tract infections, but none for the last seven years.  He noted that no catheterization was needed and that he was not under diet or drug therapy, except for 30 Darvocet pain pills used in the previous 6 months for pain that occurred bi-monthly.

The Veteran stated that he has not engaged in full-time employment since leaving the service in 1987.  He stated that he has held short-term subcontracting jobs but that his work is limited by his episodes of pain as well as fatigue.  The physician noted that the Veteran had submitted a July 2001 letter from a former employer which stated that the Veteran was a good worker, but that his ability to complete jobs had diminished starting in 1998.  The Veteran reported that his pain consists of severe pain bi-monthly as well as constant but milder discomfort daily.

On physical examination, a urinalysis showed normal results.  His BUN and creatinine were normal.  The physician's diagnosis was chronic left ureteral pelvic junction obstruction.

The physician noted that despite the Veteran's reportedly debilitating pain, the Veteran reported only needing 30 Darvocet pills over the last six months.  The Veteran estimated that seven to eight of his emergency room visits since 1992 have been for colic pain.  The physician noted that the Veteran's medical records failed to document any disabling pain or need for medical intervention since the 2001 CAT scan.

The physician noted that the Veteran's medical evidence documented stones in 1995, but that it could not be determined if the subsequent CAT scans showing calcifications were evidence of residuals from the stone noted in 1995 or new stones.  The physician noted that the Veteran is not on any drug or diet therapy for kidney stones, other than a self-imposed limitation of fluids.  The physician noted that the Veteran does not require any invasive procedures more than two times a year, and in fact the last documented invasive procedure was in 1995.  The physician noted that the Veteran did suffer from frequent episodes of colic, but did not note the presence of infection, other than a urinary tract infection in 1994-1995.  The physician's impression was that while the left kidney was not normal in anatomy, he did not note significant kidney functional impairment.

The physician also noted that the severe disabling colicky pain described by the Veteran would be atypical in the absence of a current obstruction.  He stated that if imaging studies did not show any ongoing obstruction, it would be difficult to accept this as the cause for the level of pain that would prevent regular gainful employment.  A CAT scan performed in December 2002 showed evidence of a mild hydronephrosis on the left side.  A lasix renal scan performed in December 2002 showed total renal function within normal limits.  Following lasix administration, there was prompt clearance of activity from the left renal pelvis, indicating obstruction was not present.

The physician evaluated the test results and stated that they were consistent with dilation of the left collecting system without evidence of an ongoing obstruction and that in the absence of demonstrable obstruction, it would be unlikely that the residual pelvic dilation should account for the amount of pain that the Veteran reports.

The Veteran's disability is currently rated under Diagnostic Codes 7509 and 7511.  The rating criteria for Diagnostic Codes 7509 and 7511 were revised on February 17, 1994.  The rating criteria for Diagnostic Code 7511 prior to February 17, 1994 stated that stricture of the ureter was to be rated as hydronephrosis.  The rating criteria for Diagnostic Code 7511 on and after February 17, 1994 states that stricture of the ureter is to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy, 2) drug therapy, or 3) invasive or non-invasive procedures more than two times a year.

Prior to February 17, 1994, the rating criteria for Diagnostic Code 7509 dictated that moderate hydronephrosis with frequent attacks of colic, requiring catheter drainage, merited a 20 percent rating.  A 30 percent rating was warranted for moderately severe hydronephrosis with frequent attacks of colic with infection (pyonephrosis) and greatly impaired kidney function.

As of February 17, 1994, the rating criteria for Diagnostic Code 7509 state that a 20 percent rating is warranted where there is hydronephrosis with frequent attacks of colic requiring catheter drainage.  A 30 percent rating is warranted when there are frequent attacks of colic with infection (pyonephrosis), and kidney function impairment.  The rating criteria also state if the hydronephrosis is severe, it should be rated as renal dysfunction.

As noted above, prior to February 17, 1994, stricture of the ureter was to be rated as hydronephrosis and, subsequent to February 17, 1994, it was to be rated as hydronephrosis in the absence of kidney stones requiring some sort of therapy.  The medical evidence of record does not demonstrate that the Veteran suffers from recurrent kidney stones requiring therapy.  The evidence from St. Vincent's hospital does show the occurrence of kidney stones and one invasive treatment procedure in late 1994 and early 1995, but that is the only incident of kidney stone treatment documented.  At his October 1996 hearing, the Veteran testified that he had not had a recurrence of kidney stones since 1995.  Additionally, during the Veteran's November 2002 VA examination, he noted that he was not under diet or drug therapy.  The Board acknowledges the Veteran's representative's contentions of multiple invasive procedures in 1994 and 1995 at St. Vincent's hospital.  However, the evidence demonstrates that these procedures were diagnostic tests and not treatment procedures.  In fact, the VA physician from the November 2002 examination noted that the Veteran did not require any invasive procedures more than two times a year, and in fact the last documented invasive procedure was in 1995.  Thus, the medical evidence of record does not show recurrent kidney stones.  Therefore, under either the old or new rating criteria for Diagnostic Code 7511, the evidence dictates that the Veteran's disability should be rated under Diagnostic Code 7509.

As noted above, both the old and new rating criteria for Diagnostic Code 7509 dictate that a 30 percent rating is not warranted unless there is evidence of frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.

The evidence of record does demonstrate that the Veteran has consistently reported frequent episodes of colic since 1992.  During his May 1993 VA examination, the Veteran reported monthly episodes of colic pain, especially after drinking large amounts of fluid.  Laboratory data showed a creatinin of 1.0, a BUN of 13 and electrolytes that were normal.  Urinalysis showed 0 trace protein.  No cast or blood crystals were found.  The physician's diagnosis was left ureteropelvic junction partial obstruction, status post pyeloplasty with a good surgical result.  During his July 1997 VA examination, the Veteran reported continuing flank pain on the left side.  Objective examination revealed a mildly dysfunctional left kidney and a renal panel revealed completely normal results with a BUN in the normal range.

During the Veteran's November 2002 VA examination, he reported that he was not under diet or drug therapy, except for 30 Darvocet pain pills used in the previous 6 months for pain that occurred bi-monthly.  He stated that he has held short-term subcontracting jobs since leaving the service in 1987, but that his work was limited by his episodes of pain as well as fatigue.  The Veteran reported that his pain consists of severe pain bi-monthly as well as constant but milder discomfort daily.  On physical examination, a urinalysis showed normal results.  His BUN and creatinine were normal.  The physician's diagnosis was chronic left ureteral pelvic junction obstruction.

The physician noted that despite the Veteran's reportedly debilitating pain, the Veteran reported only needing 30 Darvocet pills over the last six months.  The Veteran estimated that seven to eight of his emergency room visits since 1992 have been for colic pain.  The physician noted that the Veteran's medical records failed to document any disabling pain or need for medical intervention since the 2001 CAT scan.  The physician noted that the Veteran did suffer from frequent episodes of colic, but did not note the presence of infection, other than a urinary tract infection in 1994-1995.  The physician also noted that the severe disabling colicky pain described by the Veteran would be atypical in the absence of a current obstruction.  A CAT scan performed in December 2002 showed evidence of a mild hydronephrosis on the left side.  A lasix renal scan performed in December 2002 showed total renal function within normal limits.  Following lasix administration, there was prompt clearance of activity from the left renal pelvis, indicating obstruction was not present.  The physician evaluated the test results and stated that they were consistent with dilation of the left collecting system without evidence of an ongoing obstruction and that in the absence of demonstrable obstruction, it would be unlikely that the residual pelvic dilation should account for the amount of pain that the Veteran reports.

Thus, while the evidence of record demonstrates that the Veteran has consistently reported frequent episodes of colicky pain, it does not demonstrate that this pain has been accompanied by pyonephrosis, except for an isolated urinary tract infection in 1995.  In fact, all the laboratory results from his examinations since 1992 fail to demonstrate any presence of infection and at no point has the Veteran been diagnosed with pyonephrosis at any of his extensive treatment visits.  The record also fails to demonstrate any objective pathology which would account for the Veteran's allegations of severe pain.  Thus in the absence of any evidence of frequent colicky pain accompanied by pyonephrosis, particularly in light of the medical evidence showing that the severe disabling colicky pain described by the Veteran is atypical and inconsistent with the Veteran's condition, a 30 percent rating is not warranted under either the new or old rating criteria for Diagnostic Code 7509.

The Board notes at this point the Veteran's contention that his service-connected disability should be rated as 80 percent disabling under the provisions for rating renal dysfunction, based on his allegations of weight loss.  However, the Board finds that the Veteran's service-connected disability should not be rated on the basis of renal dysfunction because there is no persuasive evidence of severe hydronephrosis.  As noted early, Diagnostic Code 7509 explicitly states that only if a Veteran's hydronephrosis is severe should the condition then be rated under impairment of renal function.  A CAT scan performed in December 2002 showed evidence of a mild hydronephrosis on the left side; there is no other medical evidence showing severe hydronephrosis.  The Board finds that the medical evidence does not warrant rating the Veteran's service-connected disability under the provisions for renal dysfunction.  Thus, an 80 percent disability rating for renal dysfunction is not warranted.

As noted above, the Court has remanded this matter to the Board for compliance with the instructions of an April 2007 JMR.  The April 2007 JMR states that the September 2005 Board decision

did not provide an adequate statement of reasons or bases for determining that the evidence did not meet the criteria for a higher rating, including a 80 percent rating, under 38 C.F.R. § 4.115(b), Diagnostic Code 7509, which provides for rating hydronephrosis, if the condition is severe, to be rated as a renal dysfunction under 38 C.F.R. § 4.115(a).

The April 2007 JMR observes that the September 2005 Board decision relied upon a December 2002 medical examination report showing "mild hydronephrosis" without discussing evidence prior to December 2002 "that suggests that Appellant's left kidney disability may be more disabling than currently evaluated."  The April 2007 JMR directs attention specifically to the Veteran's documented history of "prominent hydronephrosis" noted in November 1994, and a February 1997 VA medical record showing that the Veteran was having difficulty maintaining his normal weight.  Thus, the April 2007 JMR directs the Board to readjudicate the claim of entitlement to an increased rating for left ureteropelvic junction obstruction with specific consideration of the evidence prior to December 2002, as identified above.  The April 2007 JMR observes Fenderson v. West, 12 Vet. App. 119, 126 (1999), holding that at the time of an initial rating, "separate ratings can be assigned for separate periods of time based on the facts found," a practice known as "staged" ratings.  In light of the April 2007 JMR, the Board determined that additional development was necessary to obtain medical clarification regarding the severity of the Veteran's kidney disability, including the severity of the disability as may be shown in the documented medical history.

The Board remanded the issue for additional development in September 2007.  The resulting July 2009 VA examination report, together with a September 2009 addendum, documents the findings and conclusions of the medical professional responsible for the pertinent examination of the Veteran.  Unfortunately, neither report addresses the questions critical to this issue which were presented in the Board's September 2007 remand instructions; the Board determined that compliance with the April 2007 JMR required development of the evidence concerning certain documented medical findings showing "hydronephrosis" in the Veteran at times during the lengthy period on appeal.  The July 2009 VA examination report, including with its September 2009 addendum, does not address the questions concerning hydronephrosis; indeed there is no mention of the term "hydronephrosis" nor any acknowledgment of the pertinent documented medical history referenced in the Board's questions.

The Board observes that the July 2009 VA examination report does contain a lengthy summary of the Veteran's medical history.  The report notes that the Veteran states that he cannot work secondary to pain in his left side.  The report shows that laboratory testing revealed "normal renal function."  There was "no evidence of any stones," and there was "no evidence of any diminished function of the left kidney and these studies do not indicate why the patient would be having severe pain in his left kidney at this point in time."  The VA examiner explained: "It can only be said that the patient's current renal function is normal bilaterally.  Previously, he had documented severe obstruction of the left kidney consistent with a likely congenital left ureteropelvic junction obstruction.  This was treated appropriately by his dismembered pyeloplasty in 1991."

A September 2009 addendum to the July 2009 VA examination report states that "the presence of renal stones cannot explain why this patient is having pain which prevents him from obtaining employment.  In general, stones only cause acute pain if they are passing or if they are infected.  His current urine culture is negative and there is no evidence of an obstructing stone along the course of the ureter."

The June 2009 VA examination report does not answer the question of whether the Veteran's left ureteropelvic junction obstruction is shown to currently be, or to have previously been, properly medically characterized as involving "severe hydronephrosis."  The examiner does not specifically address the findings of the November 1994 private medical report showing "prominent" hydronephrosis nor the February 1997 VA medical record indicating that the Veteran had difficulty maintaining a normal weight.

The Board again remanded this issue for the necessary development in March 2010.  Two new VA examination report addenda were added to the record.  A June 2010 addendum continued to discuss the Veteran's kidney function without any reference to hydronephrosis nor any reference to the pertinent documented medical history emphasized in the essential inquiry of the Board's remand directives.  The June 2010 addendum indicates that the Veteran's left kidney has normal function with an enlarged renal pelvis more likely reflecting simple dilation rather than any persistent obstruction.

Subsequently, a July 2010 addendum presents a medical definition of the term "hydronephrosis" as requiring decreased renal function, and states that the Veteran does not currently have hydronephrosis because he does not have decreased renal function.

The Board once again found that the VA examination reports did not respond to the critical inquiry.  This case requires consideration of a disability rating over a period dating back to the early 1990s, including periods during which the Veteran is clearly shown to have been diagnosed with hydronephrosis of unclear severity.  The determination that the Veteran does not currently have hydronephrosis does not adequately address the questions of the timing and severity of the Veteran's past hydronephrosis during earlier portions of the period on appeal.

The Board yet again remanded this issue for the necessary development in August 2011.  The resulting December 2011 VA examination report identifies certain specific dates with pertinent records, noting the following: "6/24/1991 - severe dilation of L renal collection system (note: 'severe');" "7/23/1991 - high grade obstruction (note - 'severe');" "7/25/1991 - possibility of obstruction;" "10/9/1992 - dilation of L renal pelvis;" "6/1994 - IVP showed high grade obstruction (note - 'severe');" "8/15/1994 - no obstruction on renogram;" "12/2002 - renal flow with lasix - no obstruction;" "12/2002 - CT - mild hydronephrosis;" "8/2009 - renal flow with lasix - partial obstruction."

Pertinently, the December 2011 VA examination report presents the medical opinion that although the Veteran had previously experienced some "difficulty maintaining normal weight" (cited from a February 1997 VA note), "[g]iven normal renal function, it is not likely this was due to CKD [chronic kidney disease]."  The December 2011 VA examiner reiterated that "[t]he veteran does not have chronic kidney disease from a lab perspective."

As explained in a February 2012 memorandum / examination request (documented in the claims file), the RO determined that the December 2011 VA examination report did not adequately clearly identify any period of shown "severe hydronephrosis" as distinguished from periods where "severe hydronephrosis" was not shown.  It appears that the RO was unable to obtain appropriate clarification, as a March 2012 VA urology examination report does not address this aspect of the case.  The March 2012 VA urology examination report indicates that the Veteran has never had a diagnosis of disability of the bladder or urethra of the urinary tract, and has no history of recurrent symptomatic bladder or urethral infections.  The report shows that the Veteran complains of chronic left flank pain, but has "normal renal function" and the Veteran's condition imposes "no" impact upon his ability to work.  The March 2012 VA examination report presents the examiner's remarks that the Veteran has "a large left renal pelvis on the left but normal function based on uptake and excretion.  I do not believe he has a function UPJ obst[ruction] at this time as his left renal function has not declined over a long period of time."

As the record continued to lack adequately clear identification of any periods of "severe" hydronephrosis, in March 2013 the Board sought a VHA medical advisory opinion to finally obtain the long-sought medical opinion required in this case.

The April 2013 VHA expert medical advisory opinion presents several significant medical opinions informed by thorough review of the evidence of record.  First, the VHA expert explains that "this patient's hydronephrosis, regardless of severity, was present from birth until the surgical repair performed on 06/28/1991."  The VHA expert additionally notes that "with the exception of a study done in November 1994, the only imaging studies using the words 'severe' were used either prior to or shortly following the UPJ repair of 06/28/1991."

The VHA expert then goes on to explain that the November 1994 private medical report showing "prominent" hydronephrosis "is essentially meaningless in terms of how the kidney would normally function and how the renal pelvis would normally be visualized on a radiographic study."  The VHA expert notes that the pertinent record is associated with a "retrograde pyelogram taken at a time when a large renal stone was obstructing the patient[']s left renal pelvis."  The VHA expert explains that the note of "prominent" hydronephrosis is the result of two facts: (1) that "the stone itself was obstructing the outlet of the kidney producing 'back pressure' and dilation," and (2) that "retrograde studies are accomplished by injecting contrast material into the ureter at its entrance to the bladder and, by pressure, filling the ureter and renal pelvis from below so that x-rays can be taken of the area."  Thus, the VHA expert's opinion is that the November 1994 notation of "prominent" hydronephrosis is "essentially meaningless" with regard to characterizing the severity of chronic pathology at that time; the noted prominence represented the pressurization associated with the diagnostic test itself in addition to an instance of 

obstruction from a stone.  The Board reads the VHA expert's opinion as finding that this "essentially meaningless" finding of "prominent" hydronephrosis is not medically indicative of "severe" disability.

The April 2013 VHA medical expert opinion furthermore addresses the February 1997 VA medical record indicating that the Veteran has had difficulty maintaining a normal weight.  The VHA expert identifies documentation of the Veteran's weight amongst the pertinent medical evidence, and states unequivocally: "If the patient is trying to say he has chronic renal disease as a cause for his perceived weight issue this is not supported by any of the records available for me to review."  Significantly, the examiner explains that "[t]he patient has never been diagnosed with, nor had the criteria for, a diagnosis of chronic renal disease."

The April 2013 VHA medical expert's opinion also addresses the December 2011 VA examination report's notes suggesting pertinent findings on various dates in the 1990s and 2000s.  The Board notes that there is some arguable ambiguity with regard to the characterization of a few medical findings in the 1990s, particularly in 1994.  In this regard, the VHA expert notes that in June 1994 "IVP demonstrated 'high grade obstruction'," and that this led to the November 1994 cystoscopy and retrograde studies showing the "prominent hydronephrosis" that the VHA expert found to be "essentially meaningless."  The Board has considered the arguable ambiguity arising from the indication of "high grade" obstruction in June 1994 which could suggest severe hydronephrosis.  Significantly, however, even if there were a shown period of arguably "severe" hydronephrosis during the timespan of this appeal, there is no potential of a higher rating being warranted under the facts of this case.  Under the applicable rating criteria, no rating in excess of 20 percent is for assignment without kidney function impairment or renal dysfunction (the significance of a finding of "severe" hydronephrosis is not necessarily a higher rating, but merely that the hydronephrosis may be rated under the criteria for renal dysfunction).  The April 2013 VHA medical expert, informed by thorough review of the complete claims-file, clearly explains that "[t]he patient has never been diagnosed with, nor had the criteria for, a diagnosis of chronic renal disease."  There is no contrary medical opinion of record indicating that the Veteran has had any features of renal dysfunction at any time during the period of this appeal.

The schedule for rating renal dysfunction is found under 38 C.F.R. § 4.115a.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1647 (31st ed. 2007) ("renal" pertains to the kidneys).  A 30 percent rating is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, when there is transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is assigned when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

There is no evidence or medical opinion demonstrating any manifestations of disability meeting the criteria for compensation as renal dysfunction, and the April 2013 VHA medical expert reviewed the claims-file and specifically confirmed that the Veteran "has never been diagnosed with, nor had the criteria for, a diagnosis of chronic renal disease."  The April 2013 VHA medical expert also specifically commented that the Veteran's fluctuation of weight during the appeal period is not medically associated with any alleged renal dysfunction.

In light of the discussion above, the Board finds that the criteria for a rating in excess of 20 percent have not been met during any portion of the period on appeal; there is no basis for higher staged ratings.  Accordingly, no increased rating is warranted.  The preponderance of the evidence is against assignment of any further increases and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, a VHA medical advisory opinion, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history and expert interpretation of the objective medical findings.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disability on appeal consistent with the information presented in the highly detailed examination reports and the VHA medical expert report addressing and explaining the information from the period on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that the disability on appeal may have been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in written statements, hearing testimony, and in his responses to the inquiries of VA examiners.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The probative evidence supports the ratings assigned by the Board in this decision as discussed above; the preponderance of the most probative evidence does not support assignment of any increased ratings in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The benefit-of-the- doubt doctrine does not apply and any further increased ratings sought in this appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The manifestations of the Veteran's disability associated with left ureteropelvic junction obstruction are consistent with the schedular criteria, which describe and expressly contemplate the Veteran's subjective complaints of kidney-area pain (frequent attacks of colic).  Other rating criteria considered in this case also contemplate renal dysfunction, which the Veteran alleges to suffer from but the probative medical evidence shows is not present in this case.  There is no objective evidence that the manifestations of his disability associated with left ureteropelvic junction obstruction are unusual or exceptional.  In sum, there is no indication that the average industrial impairment from the service-connected disability associated with left ureteropelvic junction obstruction would be in excess of that contemplated by the assigned rating.  For these reasons, referral for extraschedular consideration is not warranted.

The Veteran did submit a July 2001 letter from a former employer which stated that the Veteran's efficiency in working had declined in the past three years and that the Veteran had been complaining of pain in his kidneys.  The author stated that due to the Veteran's frequent complaints of pain in his kidneys affecting his ability to work, the employer would have to give him light work to conform with his health.  Initially the Board notes that the letter's author suggests that he could still employ the Veteran, in spite of his kidney complaints, but that he would have to assign him a different type of work.  Thus, this letter does not in any way demonstrate that the Veteran's service connected disability results in marked interference with employment.

Moreover, the medical evidence of record does not support the Veteran's allegations of debilitating pain.  In fact, the physician from the November 2002 VA examination noted that despite the Veteran's reportedly debilitating pain, the Veteran reported only needing 30 Darvocet pills over the last six months.  The physician noted that the Veteran's medical records failed to document any disabling pain and noted that the severe disabling colicky pain described by the Veteran would be atypical in the absence of a current obstruction.  He stated that if imaging studies did not show any ongoing obstruction, it would be difficult to accept this as the cause for the level of pain that would prevent regular gainful employment.  After testing for the presence of any obstruction, the physician evaluated the test results noted no evidence of an ongoing obstruction.  He stated that in the absence of demonstrable obstruction, it would be unlikely that the residual pelvic dilation should account for the amount of pain that the Veteran reports.  Also, the July 2009 VA examiner found that objective "studies do not indicate why the patient would be having severe pain in his left kidney at this point in time."  A September 2009 addendum to the July 2009 VA examination report states that "the presence of renal stones cannot explain why this patient is having pain which prevents him from obtaining employment.  In general, stones only cause acute pain if they are passing or if they are infected.  His current urine culture is negative and there is no evidence of an obstructing stone along the course of the ureter."  Thus, there is no competent medical evidence of record to support the Veteran's allegation that his service-connected disability is causing marked interference with employment (or is causing the subjective complaint of left flank pain the Veteran cites as interfering with employability).

The Board acknowledges that the Veteran's service-connected disability makes it more difficult for him to work.  However, the percentage ratings for service-connected disabilities represent the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupation.  The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See generally 38 C.F.R. § 4.1.

The Board finds that the 20 percent rating assigned throughout the period on appeal accurately depicts the severity of the disability during each portion of the rating period on appeal, and there is no basis for higher staged ratings.  Accordingly, no increase in disability ratings is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

Initially, the Board notes that the Veteran's service-connected disabilities are: (1) left ureteropelvic junction obstruction, rated 20 percent disabling from March 27, 1992; and (2) a scar above the right eyebrow rated 0 percent disabling from March 27, 1992.  Consequently, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran has not presented any explanation or contention identifying a manner through which his noncompensable scar above the right eyebrow has presented any significant  interference with his employability.  There is no evidence of record indicating that the noncompensable scar above the right eyebrow has interfered with the Veteran's employability.  The Veteran is not currently seeking any increase in the disability rating assigned for the scar above the right eyebrow.  Rather, the Veteran's contentions in this case have focused upon the impact of his left ureteropelvic junction obstruction; the Veteran contends that pain and disability from the left ureteropelvic junction obstruction has rendered him unemployable.

According to the Veteran's July 1998 application for increased compensation based on total disability, the Veteran attended one year of college and last worked full time in May 1987.  He also indicated that he had performed remodeling work since May 1987.

As noted, at his November 1999 Board video hearing the Veteran testified that his left ureteropelvic junction obstruction disability prevented him from keeping a steady job.  He stated that he currently performed odd jobs in the field of construction.  The Veteran also testified that his disability had not caused him to actually ever lose any jobs.  The Veteran stated that he was at that time in a vocational rehabilitation program and was attending college in pursuit of a degree in construction engineering.  He stated that he had not missed much class and that he had last been hospitalized in 1992.

The Board notes that no health or occupational professional has attributed the Veteran's employment difficulties to his left ureteropelvic junction obstruction.

The Veteran did submit a July 2001 letter from a former employer which stated that the Veteran's efficiency in working had declined in the past three years and that the Veteran had been complaining of pain in his kidneys.  The author stated that due to the Veteran's frequent complaints of pain in his kidneys affecting his ability to work, the employer would have to give him light work to conform with his health.  Initially the Board notes that the letter's author suggests that he could still employ the Veteran, in spite of his kidney complaints, but that he would have to assign him a different type of work.  Thus, this letter does not in any way demonstrate that the Veteran's service connected disabilities render him unable to secure gainful employment.

Moreover, the medical evidence of record does not support the Veteran's allegations of debilitating pain.  In fact, the physician from the November 2002 VA examination noted that despite the Veteran's reportedly debilitating pain, the Veteran reported only needing 30 Darvocet pills over the last six months.  The physician noted that the Veteran's medical records failed to document any disabling pain and noted that the severe disabling colicky pain described by the Veteran would be atypical in the absence of a current obstruction.  He stated that if imaging studies did not show any ongoing obstruction, it would be difficult to accept this as the cause for the level of pain that would prevent regular gainful employment.  After testing for the presence of any obstruction, the physician evaluated the test results noted no evidence of an ongoing obstruction.  He stated that in the absence of demonstrable obstruction, it would be unlikely that the residual pelvic dilation should account for the amount of pain that the Veteran reports.  Also, the July 2009 VA examiner found that objective "studies do not indicate why the patient would be having severe pain in his left kidney at this point in time."  A September 2009 addendum to the July 2009 VA examination report states that "the presence of renal stones cannot explain why this patient is having pain which prevents him from obtaining employment.  In general, stones only cause acute pain if they are passing or if they are infected.  His current urine culture is negative and there is no evidence of an obstructing stone along the course of the ureter."  There is no competent medical evidence of record to support the Veteran's allegation that his service-connected disability has prevented him from securing and following a substantially gainful occupation (or that the service-connected disability is causing the subjective complaint of left flank pain the Veteran cites as interfering with employability).

The Board has also reviewed the veteran's VA vocational rehabilitation records which show that he last attended college under the Chapter 31 program in late 1999. However, the evidence regarding his vocational rehabilitation program does not lead to the conclusion that he is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.

The Board has discussed the more significant probative evidence concerning the severity of left ureteropelvic junction obstruction in the section, above, addressing the Veteran's appeal for a high disability rating for that disability.  As discussed above, the evidence shows that the left ureteropelvic junction obstruction has not manifested in any chronic kidney disability at all; the only shown chronic symptom of the left ureteropelvic junction obstruction is subjective residual pain in the aftermath of the 1991 surgery which resolved the actual obstruction.  The Board observes that medical evidence, including as discussed above (including the November 2002 and July 2009 VA examination reports), suggests that the Veteran's subjective pain does not appear to correspond to any objective abnormalities following the corrective surgery.  In any event, the subjective pain has been accepted and is contemplated with the 20 percent disability rating currently assigned, and there is no persuasive competent evidence indicating that the subjective complaints render the Veteran unemployable.

A December 2011 VA examination report states that the Veteran "does not have chronic kidney disease from a lab perspective."  The examining physician explained that the Veteran's service-connected disability arose from a stricture of the ureter and referred evaluation of disability to the urology department.

A March 2012 VA urology examination report shows that the examining medical professional opined that "I do not believe he has a functional UPJ obst[ruction] at this time as his left renal function has not declined over a long period of time.  There is no change since the previous exam in 2009."  The examiner noted that the Veteran has "a large left renal pelvis on the left but normal function based on uptake and excretion."  The examiner marked the box indicating "No" in response to the question concerning whether the Veteran's urological condition impacted his ability to work.

The referenced June 2009 VA urology examination report states that "[t]here is no evidence of any stones.  There is no evidence of any diminished function of the left kidney and these studies do not indicate why the patient would be having severe pain in his left kidney at this point in time.  It can only be said that the patient's current renal function is normal bilaterally."  The June 2009 VA examiner explained: "Previously, he had documented severe obstruction of the left kidney consistent with a likely congenital left ureteropelvic junction obstruction.  This was treated appropriately by his dismembered pyeloplasty in 1991."

The April 2013 VHA medical advisory opinion further confirms (1) that the Veteran's hydronephrosis "was present ... until the surgical repair performed of 06/28/1991," (2) that "with the exception of a study done in November 1994, the only imaging studies using the words "severe" were used either prior to or shortly following the UPJ repair of 06/28/1991, (3) that the November 1994 description of "prominent" hydronephrosis was "essentially meaningless in terms of how the kidney would normally function and how the renal pelvis would normally be visualized, and (4) that "[t]he patient has never been diagnosed with, nor had the criteria for, a diagnosis of chronic renal disease."  The April 2013 VHA medical advisory opinion explains that following the "essentially meaningless" November 1994 report of "prominent" hydronephrosis during retrograde study, "no other imaging study available for review done after November of 1994 has revealed any degree of hydronephrosis other than 'mild' or 'partial' .... consistent with the expected post-operative finding following a UPJ repair."  The VHA expert explains that the Veteran's "left renal pelvis will always look abnormal when compared to his right side, however function studies ... as well as serum renal function studies have all remained within the range of normal and none have indicated any permanent renal damage."

In the Board's view, the evidence in this case indicates that the Veteran's service-connected disabilities manifest in no impairment sufficiently severe to render the Veteran unemployable.  The competent medical evidence indicates no chronic renal impairment and no chronic urological impairment.  The Veteran's subjective complaint of left flank pain is the only competently indicated manifestation of chronic service-connected disability in this case.  Even accepting the Veteran's competent subjective report of pain (although it appears to be unattributable with objective medical findings), frequent attacks of renal colic (kidney/abdominal pain) are fully contemplated in the 20 percent schedular disability rating currently assigned, and there is no suggestion of special circumstances in this case whereby the Board may consider this Veteran's particular complaints of renal colic to cause such impairment as to render him totally unemployable.

The evidence does not indicate that disabilities that have been service-connected, either individually or in combination with each other, preclude him from obtaining or maintaining substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

Regardless of whether the Veteran's overall medical and mental health may impose a greater impairment upon the Veteran's employability, the matter for the Board's consideration in this case is limited to consideration of his service-connected disabilities.  The Board has considered the Veteran's statements and testimony; however, the Board finds that the medical evidence indicates that his service-connected disabilities do not, alone or in combination with each other, preclude him from engaging in all forms of substantially gainful employment consistent with his education and work experience.  The VA examination reports and other records showing impairments caused by these disabilities have been considered.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given that the evidence indicates no impairment due to service connected disabilities of such severity as would preclude all forms of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary.  Obviously, his service-connected disabilities somewhat impair his ability to engage in substantially gainful employment, as reflected by the rating assigned.  His most severe service-connected disability (and only compensably rated service-connected disability) is that associated with left ureteropelvic junction obstruction, which is rated as 20 percent disabling.  The compensable disability causes some subjective report of pain, and there is a noncompensable scar above the right eyebrow.  However, the preponderance of the evidence is to the effect that the service-connected disabilities alone do not render him unemployable.  The Board stresses that his nonservice-connected health issues cannot be considered since they are not service-connected.

In summary, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities have precluded employment consistent with his education and work history.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


